Exhibit 10.1

 

WHITTIER ENERGY CORPORATION 2004 LONG-TERM INCENTIVE PLAN

 

SUMMARY OF STOCK OPTION GRANT

 

You, as the Optionee named below, have been granted the following option (the
“Option”) to purchase shares of the Common Stock, par value $0.001 per share
(“Common Stock”), of Whittier Energy Corporation, a Nevada corporation
(“Whittier”), on the terms and conditions set forth below and in accordance with
the Stock Option Award Agreement (the “Agreement”) to which this Summary of
Stock Option Grant is attached and the Whittier Energy Corporation 2004
Long-Term Incentive Plan (the “Plan”):

 

Optionee Name:

 

 

 

 

 

Number of Option Shares Granted:

 

 

 

 

 

Type of Option:

 

 

 

 

 

Effective Date of Grant:

 

 

 

 

 

Exercise Price per Share:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Vesting Schedule:

 

 

 

1

--------------------------------------------------------------------------------


 

                You, by your signature as Optionee below, acknowledge that you
(i) have reviewed the Agreement and the Plan in their entirety and have had the
opportunity to obtain the advice of counsel prior to executing this Summary of
Stock Option Grant, (ii) understand that the Option is granted under and
governed by the terms and provisions of the Agreement and the Plan, and (iii)
agree to accept as binding all of the determinations and interpretations made by
the Board or the Committee with respect to matters arising under or relating to
the Option, the Agreement and the Plan.

 

OPTIONEE:

 

WHITTIER ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

(Signature of Optionee)

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address of Optionee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

WHITTIER ENERGY CORPORATION

 

STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT is made as of the Effective Date (as set forth on the Summary of
Stock Option Grant) between Whittier Energy Corporation, a Nevada corporation
(“Whittier”), and Optionee pursuant to the Whittier Energy Corporation 2004
Long-Term Incentive Plan (the “Plan”).

 

WHEREAS, the Board of Directors of Whittier (the “Board”) or a Committee
designated by the Board has authority to grant Options under the Plan to
employees, outside directors and consultants of Whittier and its Affiliates; and

 

WHEREAS, the Board or the Committee, as appropriate, has determined to award
Optionee the Option described in this Agreement;

 

NOW, THEREFORE, Whittier and Optionee agree as follows:

 

1.             Effect of Plan and Authority of Board or Committee.  This
Agreement and the Option granted hereunder are subject to the Plan, which is
incorporated herein by reference.  The Board or the Committee is authorized to
make all determinations and interpretations with respect to matters arising
under or relating to the Plan, this Agreement and the Option granted hereunder. 
Capitalized terms used and not otherwise defined herein have the respective
meanings given them in the Plan or in the Summary of Stock Option Grant, which
is attached hereto and incorporated herein by this reference for all purposes.

 

2.             Grant of Option.  On the terms and conditions set forth in this
Agreement, the Summary of Stock Option Grant and the Plan, as of the Effective
Date, Whittier hereby grants to Optionee the option to purchase the number of
shares of Common Stock set forth on the Summary of Stock Option Grant at the
Exercise Price per share set forth on the Summary of Stock Option Grant (the
“Option”).  This Option is a nonqualified stock option and shall not be
considered or construed to be an incentive stock option within the meaning of
Section 422(b) of the Code.

 

3.             Exercisability.  This Option may be exercised in installments on
the vesting dates in the Vesting Schedule set forth on the Summary of Stock
Option Grant.  Each installment shall be exercisable, as to all or part of the
shares covered by the installment, at any time or times on or after the
respective vesting date for such installment and until the expiration or
termination of the Option.

 

4.             Term.

 

(a)           Term of Option.  This Option may not be exercised after the
expiration of five years from the Effective Date.

 

(b)           Early Termination.  Except as provided below, this Option may not
be exercised unless Optionee shall have been in the continuous employ or service
of Whittier or an Affiliate from the Effective Date to the date of exercise of
the Option. This Option may be exercised after the date of Optionee’s
termination of employment or service with Whittier or an Affiliate only in
accordance with the following:

 

(i)            In the event of Optionee’s termination of employment or service
on account of retirement on or after attaining age sixty-five (65), this Option
shall continue

--------------------------------------------------------------------------------


 

to vest for one year following the date of such retirement, and may be
exercised, to the extent vested, until the expiration of the Option term
specified in Section 4(a) above.

 

(ii)           In the event of Optionee’s termination of employment or service
on account of death or permanent or total disability (within the meaning of
Section 22(e)(3) of the Code), this Option may be exercised, to the extent then
vested, until the earlier of (A) the expiration of one year from the date of
such termination of employment or service, or (B) the expiration of the Option
term specified in Section 4(a) above.

 

(iii)          In the event of Optionee’s termination of employment or service
for any reason other than the reasons set forth in subparagraphs (i), (ii) and
(iv) of this Section 4(b), this Option may be exercised, to the extent then
vested, until the earlier of (A) the expiration of three months from the date of
such termination of employment or service, or (B) the expiration of the Option
term specified in Section 4(a) above.

 

(iv)          Notwithstanding subparagraphs (i), (ii) and (iii) above, if
Optionee’s termination of employment or service was on account of Cause (as
defined in the Plan), this Option shall be immediately forfeited to Whittier and
no additional exercise period shall be allowed, regardless of the vested status
of the Option, unless otherwise determined by the Board in its absolute
discretion.

 

5.             Manner of Exercise and Payment.  This Option shall be exercised
by the delivery of a written notice of exercise setting forth the number of
shares of Common Stock with respect to which the Option is to be exercised and
accompanied by full payment for such shares. The purchase price for such shares
shall be paid to Whittier (i) in cash or an equivalent acceptable to the Board
or the Committee, or (ii) by tendering previously acquired nonforfeitable,
unrestricted shares of Common Stock that have been held by Optionee for at least
six months and that have an aggregate Fair Market Value (as defined in the Plan)
at the time of exercise equal to the total exercise price for such shares, or
(iii) in a combination of the forms of payment specified in clauses (i) and (ii)
of this sentence.

 

6.             Withholding Tax.  Promptly after demand by Whittier, and at its
direction, Optionee shall pay to Whittier or the appropriate Affiliate an amount
equal to the applicable withholding taxes due in connection with the exercise of
the Option.  Pursuant to Section 14.5 of the Plan, such withholding taxes may be
paid in cash or, subject to the further provisions of this Section 6 of this
Agreement, in whole or in part, by having Whittier withhold from the shares of
Common Stock otherwise issuable upon exercise of the Option a number of shares
of Common Stock having a value equal to the amount of such withholding taxes or
by delivering to Whittier or the appropriate Affiliate a number of issued and
outstanding shares of Common Stock (excluding restricted shares still subject to
a risk of forfeiture) having a value equal to the amount of such withholding
taxes.  The value of any shares of Common Stock so withheld by or delivered to
Whittier or the appropriate Affiliate shall be based on the Fair Market Value
(as defined in the Plan) of such shares on the date on which the tax withholding
is to be made.  Optionee shall pay to Whittier or the appropriate Affiliate in
cash the amount, if any, by which the amount of such withholding taxes exceeds
the value of the shares of Common Stock so withheld or delivered.  An election
by Optionee to have shares withheld or to deliver shares to pay withholding
taxes (an “Election”) must be made at or prior to the time of exercise of the
Option.  All Elections shall be made in the same manner as is required for the
exercise of the Option and shall be made on a form approved by Whittier.

 

4

--------------------------------------------------------------------------------


 

7.             Delivery of Shares.  Delivery of the certificates representing
the shares of Common Stock purchased upon exercise of this Option shall be made
promptly after receipt of notice of exercise and full payment of the exercise
price and any required withholding taxes.  If Whittier so elects, its obligation
to deliver shares of Common Stock upon the exercise of this Option shall be
conditioned upon its receipt from the person exercising this Option of an
executed investment letter, in form and content satisfactory to Whittier and its
legal counsel, evidencing the investment intent of such person and such other
matters as Whittier may reasonably require.  If Whittier so elects, the
certificate or certificates representing the shares of Common Stock issued upon
exercise of this Option may include any legend which Whittier and its legal
counsel deem to be appropriate to reflect any restrictions on transfer.

 

8.             Nonassignability.  The Option granted hereunder may not be sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of, other
than by will or pursuant to the applicable laws of descent and distribution.  In
the case of the death of Optionee or other person entitled to exercise the
Option, Whittier may require, as a condition to the transfer of the Option by
will or pursuant to the laws of descent and distribution or the exercise
thereof, that the person entitled to exercise the Option execute and deliver to
Whittier such instruments and documents as may be reasonably requested by
Whittier to evidence and confirm such person’s right and title to the Option.

 

9.             Notices.  All notices between the parties hereto shall be in
writing.  Notices to Optionee shall be given to Optionee’s address as contained
in Whittier’s records.  Notices to Whittier shall be addressed to LTIP
Administrator at the principal executive offices of Whittier as set forth in
Section 14.7 of the Plan.

 

10.           Relationship With Contract of Employment or Other Contract
Services.

 

(a)           The grant of an Option does not form part of Optionee’s
entitlement to remuneration or benefit pursuant to his contract of employment,
if any, nor does the existence of a contract of employment between any person
and Whittier or an Affiliate give such person any right or entitlement to have
an Option granted to him or any expectation that an Option might be granted to
him whether subject to any conditions or at all.

 

(b)           The rights and obligations of Optionee under the terms of his
contract of employment or other contract or agreement for services with Whittier
or an Affiliate, if any, shall not be affected by the grant of an Option.

 

(c)           The rights granted to Optionee upon the grant of an Option shall
not afford Optionee any rights or additional rights to compensation or damages
in consequence of the loss or termination of his office, employment or service
with Whittier or an Affiliate for any reason whatsoever.

 

(d)           Optionee shall not be entitled to any compensation or damages for
any loss or potential loss which he may suffer by reason of being or becoming
unable to exercise an Option in consequence of the loss or termination of his
office, employment or service with Whittier or an Affiliate for any reason
(including, without limitation, any breach of contract by Whittier or an
Affiliate) or in any other circumstances whatsoever.

 

11.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws (and not the principles relating to
conflicts of laws) of the State of Texas, except as superseded by applicable
federal law.

 

5

--------------------------------------------------------------------------------

 